Exhibit 10.3

 

ISIS PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(AMENDED & RESTATED 2002 NON-EMPLOYEE DIRECTOR’S STOCK OPTION PLAN)

 

Isis Pharmaceuticals, Inc. (the “Company”), pursuant to its Amended & Restated
2002 Non-Employee Director’s Stock Option Plan (the “Plan”), hereby awards to
Participant a Restricted Stock Unit Award for the number of stock units set
forth below (the “Award”).  The Award is subject to all of the terms and
conditions as set forth herein; and in the Plan and the Restricted Stock Unit
Agreement, both of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Restricted Stock Unit Agreement.  In the
event of any conflict between the terms in the Award and the Plan, the terms of
the Plan shall control.

 

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Stock Units Subject to Award:

 

Consideration:

Participant’s Services

 

Vesting Schedule:                    25% of the Stock Units subject to this
Award will vest on each of the first, second, third, and fourth anniversary of
the Vesting Commencement Date.  Notwithstanding the foregoing, vesting shall
terminate upon the Participant’s termination of Continuous Service.

 

Issuance Schedule:               The shares of Common Stock to be issued in
respect of the Award will be issued in accordance with the issuance schedule set
forth in Section 6 of the Restricted Stock Unit Agreement.

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan.  Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject.

 

ISIS PHARMACEUTICALS, INC.

 

PARTICIPANT:

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:    Restricted Stock Unit Agreement, Amended & Restated 2002
Non-Employee Director’s Stock Option Plan

 

--------------------------------------------------------------------------------


 

ISIS PHARMACEUTICALS, INC.

AMENDED & RESTATED 2002 NON-EMPLOYEE DIRECTOR’S
STOCK OPTION PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services, Isis
Pharmaceuticals, Inc. (the “Company”) has awarded you a Restricted Stock Unit
Award (the “Award”) under its Amended & Restated 2002 Non-Employee Director’s
Stock Option Plan (the “Plan”). Your Award is granted to you effective as of the
Date of Grant set forth in the Grant Notice for this Award.  This Restricted
Stock Unit Award Agreement shall be deemed to be agreed to by the Company and
you upon the earlier of (i) signing (or electronic acceptance) by you of the
Restricted Stock Unit Grant Notice to which it is attached, and (ii) your
receipt of shares of Common Stock under this Restricted Stock Unit Agreement. 
Capitalized terms not explicitly defined in this Restricted Stock Unit Agreement
shall have the same meanings given to them in the Plan or the Grant Notice, as
applicable.  In the event of any conflict between the terms in this Restricted
Stock Unit Agreement and the Plan, the terms of the Plan shall control.  The
details of your Award, in addition to those set forth in the Grant Notice and
the Plan, are as follows.

 

1.                                      GRANT OF THE AWARD.  This Award
represents the right to be issued on a future date the number of shares of the
Company’s Common Stock that is equal to the number of stock units indicated in
the Grant Notice (the “Stock Units”).  As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Stock Units subject to the Award.  This Award was
granted in consideration of your services to the Company.  Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company) with respect to your
receipt of the Award, the vesting of the Stock Units or the delivery of the
Common Stock to be issued in respect of the Award.

 

2.                                      VESTING.

 

(a)                                 In General.  Subject to the limitations
contained herein, your Award will vest, if at all, in accordance with the
vesting schedule provided in the Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.  Upon such termination of your
Continuous Service, the Stock Units credited to the Account that were not vested
on the date of such termination will be forfeited at no cost to the Company and
you will have no further right, title or interest in the Stock Units or the
shares of Common Stock to be issued in respect of the Award.

 

3.                                      NUMBER OF SHARES.

 

(a)                                 The number of Stock Units subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan.

 

--------------------------------------------------------------------------------


 

(b)                                 Any additional Stock Units that become
subject to the Award pursuant to this Section 3 and Section 7, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units covered by your Award.

 

(c)                                  Notwithstanding the provisions of this
Section 3, no fractional shares or rights for fractional shares of Common Stock
shall be created pursuant to this Section 3.  The Board shall, in its
discretion, determine an equivalent benefit for any fractional shares or
fractional shares that might be created by the adjustments referred to in this
Section 3.

 

4.                                      SECURITIES LAW COMPLIANCE.  You may not
be issued any shares in respect of your Award unless either (i) the shares are
registered under the Securities Act; or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act. Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

 

5.                                      TRANSFER RESTRICTIONS.  Prior to the
time that shares of Common Stock have been delivered to you, you may not
transfer, pledge, sell or otherwise dispose of this Award or the shares issuable
in respect of your Award, except as expressly provided in this Section 5.  For
example, you may not use shares that may be issued in respect of your Award as
security for a loan.  The restrictions on transfer set forth herein will lapse
upon delivery to you of shares in respect of your vested Award.

 

(a)                                 Death.  Your Award is transferable by will
and by the laws of descent and distribution.  In addition, upon receiving
written permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company and any broker designated by the Company to effect
transactions under the Plan, designate a third party who, in the event of your
death, shall thereafter be entitled to receive any distribution of Common Stock
or other consideration to which you were entitled at the time of your death
pursuant to this Agreement.  In the absence of such a designation, your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, such Common Stock or other consideration.

 

(b)                                 Certain Trusts.  Upon receiving written
permission from the Board or its duly authorized designee, you may transfer your
Award to a trust if you are considered to be the sole beneficial owner
(determined under Section 671 of the Code and applicable state law) while the
Award is held in the trust, provided that you and the trustee enter into
transfer and other agreements required by the Company.

 

(c)                                  Domestic Relations Orders.  Upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer your Award or your right to receive
the distribution of Common Stock or other consideration thereunder, pursuant to
a domestic relations order that contains the information required by the Company
to effectuate the transfer.  You are encouraged to discuss the proposed terms of
any division of this Award with the Company prior to finalizing the domestic
relations order to help ensure the required information is contained within the
domestic relations order.

 

--------------------------------------------------------------------------------


 

6.                                      DATE OF ISSUANCE.

 

(a)                                 If the Award is exempt from application of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 3 above that relate to those vested
Stock Units on the applicable vesting date(s).  However, if a scheduled delivery
date falls on a date that is not a business day, such delivery date shall
instead fall on the next following business day.  Notwithstanding the foregoing,
in the event that (i) you are subject to the Company’s policy permitting
officers and directors to sell shares only during certain “window” periods, in
effect from time to time (the “Policy”) or you are otherwise prohibited from
selling shares of the Company’s Common Stock in the public market and any shares
covered by your Award are scheduled to be delivered on a day (the “Original
Distribution Date”) that does not occur during an open “window period”
applicable to you or a day on which you are permitted to sell shares of the
Company’s common stock pursuant to a written plan that meets the requirements of
Rule 10b5-1 under the Exchange Act, in each case as determined by the Company in
accordance with the Policy, or does not occur on a date when you are otherwise
permitted to sell shares of the Company’s common stock on the open market, and
(ii) the Company elects not to satisfy its tax withholding obligations (if any)
by withholding shares from your distribution, then such shares shall not be
delivered on such Original Distribution Date and shall instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such policy (regardless of whether you are still providing
continuous services at such time) or the next business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open market,
but in no event later than the fifteenth day of the third calendar month of the
calendar year following the calendar year in which the shares covered by the
Award vest.  Delivery of the shares pursuant to the provisions of this
Section 6(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulation 1.409A-1(b)(4) and shall
be construed and administered in such manner.  The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.

 

(b)                                 The provisions of this Section 6(b) are
intended to apply if the Award is subject to Section 409A because of the terms
of a severance arrangement or other agreement between you and the Company, if
any, that provides for acceleration of vesting of the Award upon your separation
from service (as such term is defined in section 409A(a)(2)(A)(i) of the Code
and applicable guidance thereunder (“Separation From Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).  If the
Award is subject to and not exempt from application of Section 409A due to
application of a Non-Exempt Severance Arrangement, the following provisions in
this Section 6(b) shall supersede anything to the contrary in Section 6(a).

 

--------------------------------------------------------------------------------


 

(i)                                    If the Award vests in ordinary course
during your Continuous Service in accordance with the vesting schedule set forth
in the Grant Notice, in no event will the shares to be issued in respect of your
Award be issued any later than the later of: (i) December 31st of the calendar
year that includes the applicable vesting date, or (ii) the 60th day that
follows the applicable vesting date.

 

(ii)                                If the Award accelerates vesting under the
terms of your Non-Exempt Severance Arrangement in connection with your
Separation From Service, and such vesting acceleration provisions of your
Non-Exempt Severance Arrangement were in effect as of the date of grant of the
Award and therefore part of the terms of the Award as of the date of grant, then
the shares will be earlier issued in respect of your Award upon your Separation
From Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation From Service.  However, if at the time the shares would
otherwise be issued you are subject to the distribution limitations contained in
section 409A of the Code applicable to “specified employees” as defined in
section 409A(a)(2)(B)(i) of the Code and applicable guidance thereunder, such
share issuances shall not be made before the date which is six months following
the date of your Separation From Service, or, if earlier, the date of your death
that occurs within such six month period.

 

(iii)                            If the Award accelerates vesting under the
terms of your Non-Exempt Severance Arrangement in connection with your
Separation From Service, and such vesting acceleration provisions of your
Non-Exempt Severance Arrangement were not in effect as of the date of grant of
the Award and therefore not a part of the terms of the Award on the date of
grant, then such acceleration of vesting of the Award shall not accelerate the
issuance date of the shares, but the shares shall instead be issued on the same
schedule as set forth on the Grant Notice as if they had vested in ordinary
course during your Continuous Service, notwithstanding the vesting acceleration
of the Award.  Such issuance schedule is intended to satisfy the requirements of
payment on a specified date or pursuant to a fixed schedule, as provided under
Treas. Reg. 1.409A-3(a)(4).

 

(c)                                  The provisions in this Agreement for
delivery of the shares in respect of the Award are intended either to comply
with the requirements of Section 409A or to provide a basis for exemption from
such requirements so that the delivery of the shares will not trigger the
additional tax imposed under Section 409A, and any ambiguities herein will be so
interpreted.

 

7.                                      DIVIDENDS.  You shall be entitled to
receive payments equal to any cash dividends and other distributions paid with
respect to  a corresponding number of shares to be issued in respect of the
Stock Units covered by your Award, provided that if any such dividends or
distributions are paid in shares, the Fair Market Value of such shares shall be
converted into additional Stock Units covered by the Award, and further provided
that such additional Stock Units shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the Stock Units
subject to the Award with respect to which they relate.

 

8.                                      RESTRICTIVE LEGENDS.  The shares issued
in respect of your Award shall be endorsed with appropriate legends determined
by the Company.

 

--------------------------------------------------------------------------------


 

9.                                      AWARD NOT A SERVICE CONTRACT.

 

(a)                                 Your Continuous Service with the Company or
an Affiliate is not for any specified term and may be terminated by you or by
the Company or an Affiliate at any time, for any reason, with or without cause
and with or without notice.  Nothing in this Restricted Stock Unit Agreement
(including, but not limited to, the vesting of your Award pursuant to the
schedule set forth in Section 2 herein or the issuance of the shares in respect
of your Award), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Restricted Stock Unit Agreement or the Plan shall: 
(i) confer upon you any right to continue in the employ of, or affiliation with,
the Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this
Restricted Stock Unit Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

 

(b)                                 By accepting this Award, you acknowledge and
agree that the right to continue vesting in the Award pursuant to the schedule
set forth in Section 2 is earned only by continuing as an employee, director or
consultant at the will of the Company (not through the act of being hired, being
granted this Award or any other award or benefit) and that the Company has the
right to reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Restricted Stock Unit Agreement, including but not
limited to, the termination of the right to continue vesting in the Award.  You
further acknowledge and agree that this Restricted Stock Unit Agreement, the
Plan, the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with your right or the
Company’s right to terminate your Continuous Service at any time, with or
without cause and with or without notice.

 

10.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 On or before the time you receive a
distribution of the shares subject to your Award, or at any time thereafter as
requested by the Company, you hereby authorize any required withholding (if any)
from the Common Stock issuable to you and/or otherwise agree to make adequate
provision in cash for any sums required to satisfy the federal, state, local and
foreign tax withholding obligations (if any) of the Company or any Affiliate
which arise in connection with your Award (the “Withholding Taxes”). 
Additionally, the Company may, in its sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company; (ii) causing you to tender
a cash payment; or (iii) withholding shares of Common Stock from the shares of
Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured

 

--------------------------------------------------------------------------------


 

as of the date shares of Common Stock are issued to pursuant to Section 6) equal
to the amount of such Withholding Taxes; provided, however, that the number of
such shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

 

(b)                                 Unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied, the Company shall have no
obligation to deliver to you any Common Stock.

 

(c)                                  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.

 

(d)                                 If specified in your Grant Notice and
permitted by the Company, you may direct the Company to withhold shares of
Common Stock with a Fair Market Value (measured as of the date shares of Common
Stock are issued pursuant to Section 6) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.

 

11.                               UNSECURED OBLIGATION.  Your Award is unfunded,
and as a holder of a vested Award, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue shares
pursuant to this Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement.   Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company.  Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.

 

12.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt or the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act, which includes the Plan
prospectus.  In addition, you acknowledge receipt of the Company’s
insider-trading policy and agree that you may sell shares only in compliance
with such policy, in effect from time to time.

 

13.                               NOTICES.  Any notices provided for in your
Award or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in

 

--------------------------------------------------------------------------------


 

the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

14.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your Award shall be transferable to any one or more persons or entities,
and all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may only be assigned with the prior written consent of the
Company.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award, and fully
understand all provisions of your Award.

 

(d)                                 This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Agreement shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

15.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  Except as expressly provided herein, in the event
of any conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan shall control.

 

16.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

--------------------------------------------------------------------------------


 

17.                               CHOICE OF LAW.  The interpretation,
performance and enforcement of this Agreement will be governed by the law of the
state of California without regard to such state’s conflicts of laws rules.

 

18.                               AMENDMENT.  This Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
you and by a duly authorized representative of the Company. Notwithstanding the
foregoing, this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Board reserves the right to change,
by written notice to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

--------------------------------------------------------------------------------